Citation Nr: 0614490	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  02-17 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUE

Entitlement to service connection for a claimed low back 
disorder, including status postoperative herniated nucleus 
pulposus at L5-S1.  




REPRESENTATION

Appellant represented by:	Maine Veterans' Services






ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from November 1952 to 
July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
RO.  

In August 2004, the Board determined that new and material 
evidence with which to reopen the veteran's claim for the 
disorder at issue had been received.  The Board remanded the 
claim to the RO for further development.  

A March 2004 rating decision denied entitlement to service 
connection for headaches and for right shoulder disability.  
The veteran disagreed with the rating action as to those two 
issues.  

In December 2005, service connection was granted for 
headaches.  See generally Grantham v. Brown, 114 F.3d 1156 
(1997).  

The RO also issued a statement of the case that month 
addressing the issue of service connection for right shoulder 
disability.  No further communication was thereafter received 
from the veteran or his representative regarding the right 
shoulder claim.  

Accordingly, the Board finds that the only issue developed 
for appellate review is that listed on the title page of this 
action.  



FINDING OF FACT

The currently demonstrated low back disability manifested by 
degenerative changes including status postoperative herniated 
nucleus pulposus at L5-S1, is shown as likely as not to be 
due to injury or another event of the veteran's extensive 
period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
claimed low back disability manifested by degenerative 
changes including status postoperative herniated nucleus 
pulposus at L5-S1, is due to disease or injury that was 
incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
However, given the favorable action taken hereinbelow, 
further discussion explaining how VA complied with this Act 
is unnecessary.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence of arthritis during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  


Factual background

The service medical records show that in June 1969, the 
veteran reported pulling a back muscle after twisting while 
getting into a bus the prior evening.  Straight leg raise 
testing was negative, but there was moderate left 
paravertebral muscle spasm with limited flexion and a list to 
the left.  The veteran was diagnosed with mild acute 
lumbosacral strain.  

The report of a January 1975 VA examination of the veteran is 
silent for any complaints or findings regarding the lower 
back.  

The VA treatment records for 1975 to March 2004 show that the 
veteran presented in April 1975 noting that he had 
experienced back trouble for a number of years, for which he 
received treatment in service with muscle relaxants.  He 
described experiencing intermittent low back problems since 
1960.  

His current complaints included those of low back pain with 
recent radiation.  The examination showed diminished left 
ankle reflexes.  The X-ray studies showed minimal anterior 
wedging of the bodies of L1 and L2, and a moderate degree of 
osteoporosis; the age of the wedging could not be determined, 
but the wedging was considered to be of a longstanding 
nature.  

The veteran was diagnosed with chronic low back strain with 
sciatic nerve root irritation, and was considered to possibly 
have a ruptured disc.  

When seen in May 1975, he reported experiencing back trouble 
intermittently for the prior 12 to 14 years.  

He was thereafter hospitalized in June 1975 complaining of 
longstanding low back pain, with a six-week history of pain 
radiating into his left leg.  A myelogram showed a defect at 
the L5-S1 level on the left side.  Several days following the 
study he underwent a left partial hemilaminectomy with 
excision of the degenerative disc.  

Subsequent records document continued lower back complaints, 
with diagnoses including degenerative joint disease and 
degenerative disc disease.  

The private medical records for May 1993 to October 2005 
document treatment for low back complaints, and contain 
findings as to bone density and osteopenia in the lumbar 
spine, as well as degenerative disc disease and spinal canal 
stenosis.  

In several statements, the veteran contends that the back 
strain he sustained in service actually involved a disc 
herniation, and that the herniation occurred when he fell 
from a ladder.  He maintains that he was prescribed corsets 
in service.  

The veteran attended a VA examination in September 2002, at 
which time the examiner noted that the veteran was treated on 
one occasion in service for low back complaints, without 
further complaints or findings for the remainder of service.  

The examiner diagnosed the veteran with degenerative joint 
and disc disease of the lumbar spine, and concluded that, 
given the absence of ongoing low back problems in service 
(and particularly radicular signs or symptoms), and as a June 
1975 treatment note referred to longstanding low back pain 
with left leg radiation that began just six weeks before the 
admission, he was unable to associate the veteran's ongoing 
and current low back problems to service.  

At a December 2004 VA examination of the veteran, the 
examiner noted that the records documented only one episode 
of treatment in service for a lower back complaint, which was 
diagnosed as mild acute low back strain.  He noted that the 
veteran was seen in 1975 for low back pain with diagnostic 
evidence of a herniated nucleus pulposus, following which he 
underwent surgery.  

Following examination, the examiner diagnosed the veteran as 
status post herniated nucleus pulposus left L5-S1; status 
post hemilaminectomy and disc excision L5-S1 on the left; and 
spondylosis of the lumbar spine.  

The examiner concluded, based on the limited documentation of 
low back complaints or findings in the service medical 
records, that the veteran's lower back disorders bore no 
relationship to service.  He additionally concluded that 
there was no residual disability from the episode of low back 
strain in service.  


Analysis

The record shows that the veteran was treated in service for 
a lumbosacral strain following a twisting injury and 
maintains that he continued to experience low back problems 
since that time.  

When seen in April 1975, the veteran reported to his treating 
physicians that he had experienced intermittent low back pain 
for up to 14 years; he did not suggest that he experienced a 
post-service intercurrent injury.  

Diagnostic studies at the time revealed wedging in the lower 
spine of a longstanding nature, and his treating physicians 
were unable to determine the age of the wedging.  

While the September 2002 and December 2004 VA examiners 
concluded that there was no evidence of low back problems 
following the acute back strain until 1975, neither 
examiner's opinion reflected a review of the results of the 
diagnostic studies indicating that the degenerative changes 
seen were of a longstanding nature.  

Given the twisting injury in service, the relatively short 
time between service discharge and the evidence of 
degenerative changes in the lower spine shown in 1975, the 
Board finds the entire record to be in relative equipoise in 
showing the veteran's low back disability manifested by the 
degenerative changes including a herniated disc at L5-S1 as 
likely as not is due to a process of lumbar degeneration that 
had its clinical onset in connection with the veteran's 
extensive period of active service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for the claimed low back 
disability is warranted.  



ORDER

Service connection for the low back disability manifested by 
degenerative changes including the residuals of a herniated 
disc at L5-S1 as likely as not is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


